IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-51171
                         Summary Calendar


MICHAEL T., by next friend Oralee T.,

          Plaintiff-Appellant,

                                versus

EL PASO INDEPENDENT SCHOOL DISTRICT,

          Defendant-Appellee.



           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-00-CV-252-EP

                           May 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

         Michael T. appeals from the district court’s judgment

denying him attorneys’ fees based on a finding that he was not a

prevailing party entitled to attorneys’ fees under the Individuals

with Disabilities Education Act (IDEA). He argues that, despite an

administrative ruling in favor of the defendant on all issues, he

is a prevailing party because his mother Oralee T. obtained from an




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
administrative hearing officer orders for an assessment and an

Admissions, Review, and Dismissal (ARD) committee meeting.

     Whether a party is a prevailing party under the IDEA is

reviewable only for clear error.1    “[I]n IDEA cases, a prevailing

party is one that attains a remedy that both (1) alters the legal

relationship between the school district and the handicapped child

and (2) fosters the purposes of the IDEA.”2

     We are persuaded that the district court did not clearly err

in determining that Michael was not a prevailing party.    The end

result of Michael’s due process hearing was that he received a full

assessment and an ARD committee meeting; however, the district

court found that those results could have been obtained at any time

from the district but for his mother’s refusal to give consent to

the initial assessment.3    On this record, Michael has shown no

clear error in the district court’s determination that there was no

alteration in the parties’ legal relationship.     Furthermore, we

cannot say that the district court clearly erred in determining

that the purposes of the IDEA are not fostered by encouraging


     1
       Jason D. W. v. Houston Indep. Sch. Dist., 158 F.3d 205, 208
(5th Cir. 1998); Scham v. District Courts Trying Criminal Cases,
148 F.3d 554, 557 (5th Cir. 1998).
     2
         Jason D. W., 158 F.3d at 209.
     3
       Cf. Salley v. St. Tammany Parish Sch. Bd., 57 F.3d 458, 468
(5th Cir. 1995) (“Danielle was given a full evaluation as a result
of the due process hearing initiated by the Salleys, but this
result could have been obtained at any time and the Salleys were
well aware of this fact.”).

                                 2
parents of potentially disabled children to withhold consent to an

initial assessment in order to obtain prevailing party status.

     AFFIRMED.




                                3